Name: Commission Regulation (EEC) No 1917/86 of 20 June 1986 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector
 Type: Regulation
 Subject Matter: civil law;  trade policy;  animal product
 Date Published: nan

 No L 165/22 Official Journal of the European Communities 21 . 6 . 86 COMMISSION REGULATION (EEC) No 1917/86 of 20 June 1986 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1475/86, and in particular Articles 9 (3) and 15 thereof, Whereas Commission Regulation (EEC) No 3652/81 (4), as last amended by Regulation (EEC) No 1994/84 (*), lays down detailed rules for implementing the system of advance-fixing certificates for refunds in the poultrymeat and eggs sector, in particular as regards the security which must be lodged ; Whereas Commission Regulation (EEC) No 2220/85 (*) lays down common detailed rules for the application of the system of securities for agricultural products ; Whereas Commission Regulation (EEC) No 1623/85 Q supplements the list of products in the poultrymeat sector for which refunds may be fixed ; whereas the security for such products should therefore be fixed by amending the Annex to Regulation (EEC) No 3652/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3652/81 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 In cases where the refund is fixed in advance, the rate of security applicable shall be that shown in the Annex in relation to the products listed therein . The primary requirement, within the meaning of Article 20 (2) of Regulation (EEC) No 2220/85, shall consist in exporting within the prescribed time-limit the products for which advance-fixing of the refund has been applied for.' 2. The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 49 . O OJ No L 133, 21 . 5 . 1986, p . 39 . (3) OJ No L 282, 1 . 11 . 1975, p . 77. (&lt;) OJ No L 364, 19 . 12. 1981 , p . 19 . Ã 5) OJ No L 186, 13 . 7 . 1984, p. 17 . ( «) OJ No L 205, 3 . 8 . 1985, p . 5 . P) OJ No L 156, 15 . 6 . 1985, p . 5 . 21 . 6 . 86 Official Journal of the European Communities No L 165/23 ANNEX ANNEX CCT heading No Description Amount ofsecurity 1 2 3 ECU/100 units 1,50 0,40 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese II . Other B. Other ECU/ 100 kg net weight 2,00 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls II . Ducks III . Geese IV. Turkeys V. Guinea fowls B. Poultry cuts (excluding offals) : I. Boned or boneless II . Unboned (bone-in) : a) Halves or quarters b) Whole wings, with or without tips c) Backs, necks, backs with necks attached, rumps and wing tips d) Breasts and cuts of breasts e) Legs and cuts of legs f) Goose or duck paletots g) Other C. Offals 2,00 2,60 3,00 2,80 3,30 5,40 3,00 1,70 1,20 4,00 3,00 4,00 5,40 1,20 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck B. Other 30,40 3,00 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat 2,70 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat 3,20 No L 165/24 Official Journal of the European Communities 21 . 6 . 86 CCT ^ heading No Description Amount ofsecurity 1 2 3 ECU/ 100 kg net weight 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat b) Containing 25 % or more but less than 57 % by weight of poultrymeat c) Other 5,60 3,20 1,90 ECU/ 100 units 0,80 0,20 ECU/100 kg net weight 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys or geese 2. Other b) Other B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried 1,70 6,70 1,80 3,60 3,80 8,00'